 


109 HR 6128 IH: To provide for the distribution of excess manufactured housing units located at Hope Municipal Airport, Arkansas, and for other purposes.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6128 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Ross introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for the distribution of excess manufactured housing units located at Hope Municipal Airport, Arkansas, and for other purposes. 
 
 
1.Distribution of excess manufactured housing units located at Hope Municipal Airport, Arkansas 
(a)Program authorizedSubject to the requirements of this section, the Director of the Federal Emergency Management Agency shall establish and carry out a program to designate and distribute to eligible government entities, without payment of consideration, excess manufactured housing units located at Hope Municipal Airport, Arkansas. 
(b)Use of manufactured housing unitsAn eligible government entity receiving excess manufactured housing units under the program shall use such housing units to provide affordable rental housing. 
(c)Deadline for establishmentThe Director shall establish the program not later than 120 days after the date of enactment of this Act. 
(d)Designation of excess manufactured housing unitsNot later than 120 days after the date of enactment of this Act, the Director shall— 
(1)determine the number, not to exceed 3,000, of manufactured housing units located at Hope Municipal Airport, Arkansas, as of the date of enactment of this Act, that the Director needs to retain at such airport for emergency preparedness and response purposes; and 
(2)designate any manufactured housing units located at such airport, as of the date of enactment of this Act, in excess of the number determined by the Director under paragraph (1) as excess manufactured housing units for distribution under the program. 
(e)Eligible government entitiesFor purposes of this section, an eligible government entity is a unit of local government, including a city, county, or parish, that is located in an area affected by a major disaster declared by the President— 
(1)at any time during the 24-month period ending on the date of enactment of this Act; or 
(2)at any time after the date of enactment of this Act. 
(f)Site requirementIn order to receive manufactured housing units under the program, an eligible government entity shall provide suitable sites, connected to water and sewer lines, to which the manufactured housing units may be relocated. 
(g)ApplicationAn eligible government entity seeking to receive manufactured housing units under the program shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. 
(h)DeterminationNot later than 60 days after the date of receipt of an application under subsection (g), the Director shall approve or deny the application. 
(i)PriorityIn making determinations under subsection (h), the Director shall give priority to eligible government entities representing areas with a high rate of poverty. 
(j)Relocation of manufactured housing unitsThe Director shall relocate the manufactured housing units to the sites provided by the recipients of manufactured housing units under the program at full Federal expense. 
(k)Maximum number of units for distributionAn eligible government entity may receive 6 manufactured housing units under the program for every acre of land provided as sites to which such housing units may be relocated, but in no case may a government entity receive more than 100 housing units under the program. 
(l)Major disaster definedIn this section, the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
2.Disposal of temporary housing unitsSection 408(d)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)) is amended to read as follows: 
 
(B)Other methods of disposalIf not disposed of under subparagraph (A), a temporary housing unit purchased under this section by the President for the purpose of housing disaster victims shall be transferred to the Administrator of General Services for disposal as excess property. . 
 
